HLD-175                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-2210
                                       ___________

                              IN RE: JAY L. THOMAS,
                                            Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 09-cv-3894)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 30, 2011

        Before: McKEE, Chief Judge, and ALDISERT and WEIS, Circuit Judges

                              (Opinion filed: July 10, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Jay L. Thomas seeks a writ of mandamus, pursuant to 28 U.S.C. § 1651, directing

the United States District Court for the District of New Jersey to adjudicate his

underlying civil action against the Commissioner of Social Security (“Commissioner”).

Subsequent to the filing of this mandamus petition, however, the District Court granted

the Commissioner’s motion to dismiss Thomas’s complaint and ordered the Clerk of that

Court to close the case. Accordingly, Thomas’s mandamus petition will be denied as
moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that . . . prevent a court from being

able to grant the requested relief, the case must be dismissed as moot.”).




                                             2